Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivoclar Vivadent (WO 2014/044711) (hereinafter Ivoclar; referencing US 9,883,931 as English translation).
	Ivoclar discloses a method of dispensing dental material having acure control comprising an energy source 2 and flow path 1.    Ivoclar discloses dispensing the dental material 4 in a coherent strand toward dispensing area 6 (note Figure 1).   Ivoclar discloses two dispensing modes – a high intensity light during rapid material dispensing and low intensity light during slow material dispensing (see column 3, lines 60-67 of 9,883,931).  In regard to the ratio limitation of specific energy between the two modes, since Ivoclar discloses different light intensities between the two modes there would inherently be a ratio between the tow that is smaller than 1.  In regard to claim 3, note column 7, line 50 disclosing a wave length of 440 m which is a blue light.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Ivoclar Vivadent (WO 2014/044711) (hereinafter Ivoclar; referencing US 9,883,931 as English translation).
One of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably found it obvious to have initially dispensed some of the composition of the Ivoclar method into the cavity 6 (Figure 1) in order to ensure that the composition flowed evenly around the cavity before activating the curing light 2.   Operating the Ivoclar device without the curing light 2 activated would have a specific energy of essentially zero.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Ivoclar Vivadent (WO 2014/044711) in view of Boehm (WO 2009/148785). 
Boehm discloses the use of two compartment cartridges for storing and dispensing dental materials that are mixed together (note Figure 1) and subsequently cured with a curing light (note page 2, line 25 – page 3, line 20).  To have provided the Ivoclar dental material dispensing device with two cartridges so that mixed compositions that are light cured may be dispensed from the Ivoclar device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Boehm

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Ivoclar Vivadent (WO 2014/044711) in view of Hamilton et al (US 4,740,159).
Hamilton et al disclose a method wherein a dental material comprised of a polyester polyol, a diisocyanate, a hydroxy acrylate, a methacrylate, a catalyst, a plasticizer, a photosensitizing component, a reducing additive and a filler (note column 6, lines 12-21) is applied to a patient’s mouth and then cured with a light source.  To have used the Ivoclar dental material dispensing device to dispense the Hamilton dental composition and cure it with the curing light would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Information Disclosure Statement
Applicant’s information disclosure statement of December 18, 2020 has been considered and an initialed copy enclosed herewith.  The statement indicates that the cited foreign references were submitted in earlier application 15/571,956, however, there is no record of those references being submitted in the parent application and they are not available for the examiner’s review.  Accordingly, those references have been crossed off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712